           Case 2:19-cv-05444-DMF Document 4 Filed 10/18/19 Page 1 of 1



1                              IN THE UNITED STATES DISTRICT COURT
2                                  FOR THE DISTRICT OF ARIZONA

3
4
                       Plaintiff,
5                                                                  Case No. CV
     vs.
6
7                      Defendant.

8
                           CONSENT TO EXERCISE OF JURISDICTION BY
9                             UNITED STATES MAGISTRATE JUDGE
10            In accordance with the provisions of Title 28, U.S.C. § 636(c)(1), the undersigned (party)(counsel of
11   record for                                                    ) in the above-captioned civil matter hereby

12   voluntarily consents to have a United States Magistrate Judge conduct any and all further proceedings in the
     case, including trial and entry of a final judgment, with direct review by the Ninth Circuit Court of Appeals if
13
     an appeal is filed.
14
     Date:
15                                                Signature
16
17                                                Print Name

18                                          DISTRICT JUDGE OPTION
19            Pursuant to Title 28, U.S.C. § 636(c)(2) the undersigned (party)(counsel of record for
20                                        ) in the above captioned civil matter acknowledges the availability of a

21   United States Magistrate Judge but elects to have this case randomly assigned to a United States District Judge.

22   Date:
                                                  Signature
23
24                                                Print Name
25
                                           CERTIFICATE OF SERVICE
26            I hereby certify that a true copy of the foregoing Consent was served (by mail) (by hand delivery) on
27   all parties of record in this case, this             day of                           , 20    .

28
                                                  Signature


     **E-file this form using the event Consent/Election Form LRCiv 3.7(b) under Other Documents**
